Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on May 23rd, 2022.  Claims 1-7, 14-31, and 33-35 are pending.  Claims 16-31 are withdrawn from consideration.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23rd, 2022 has been entered.
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the functional material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Replacement sheets filed on December 6th, 2021 and concordant Specification amendments provide to introduce the numerical identifiers 12, 14, and 16, however, none of these identifiers are drawn to the claimed “functional material.”
Does Applicant intend to label the smaller, inner circles within the functional domains 12 as the functional material, wherein the microspheres are the darkened, larger circle coinciding with “CaCO3?”
Examiner further notes that item 12 points to two different places both outside and inside of the outer wall and clarification is required with respect to a singular designation.  It appears Applicant intends to designate each of the enclosed circles as being functional domains (or more normally understood as individual sensors).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The metes and bounds of the claimed “biosensor” remain undefined as amended.
Initially, Examiner asserts that the claim construction of “a plurality of functional domains, each functional domain of the plurality of functional domains comprising at least one sensor…” presents a convoluted and unclear recitation.
The recitation “functional domain” presents a vague and non-structural recitation that is indeterminate in particularly providing any particular structural metes/bounds to a biosensor.  This recitation is followed by “…comprising at least one sensor” wherein a sensor is understood as a structural element, however, such designation from the prior “plurality of functional domains” is convoluted and backwards in establishing structure to the sought biosensor.


Does Applicant intend to recite something on the order of-
A biosensor comprising:

a plurality of sensors, wherein each of the plurality of sensors comprise a functional domain….[each of the plurality of functional domains comprising…]

an encapsulating matrix…

Furthermore to the above, Examiner notes that the recitation “functional material…” is another non-descriptive and vague recitation.  It is unclear what is afforded and what is excluded by this recitation and what functionality(ies) are afforded and excluded by this recitation.
Does Applicant intend to recite “sensing material positioned within a microsphere for binding/reacting/etc. with a target analyte?” 
The present claim recitation presents a vague, non-descript phrasing of “functional material” and also does not recite any sort of functional recitation to this functional material that is positioned within a microsphere.

Further, the metes and bounds of the claims are indefinitely defined as the biosensing application is indefinitely defined in the claims.   The claimed elements which makeup the sought “biosensor” are without any functionality to biosensing.  For example, does the functional material have functionality for binding to a target analyte and indicating its presence/amount?
Clarification is required.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, the metes and bounds of the structural arrangement(s) afforded and excluded to the biosensor so as to provide for the set forth categorical sensors (i.e. “SERS-based enzymatic sensors” as in cl. 10) remain to be indefinitely defined herein.
The claims do not establish the structure(s) or further delineations to the structure(s) of the base claim which provide to yield such sensors.
For example, in claim 10, does Applicant intend to provide a metal (e.g. generally gold or silver) surface functioning as a SERS surface and an enzyme within particular elements/confines of the biosensor?  Presently, the claims lack any such basic structure(s) and definition to the biosensor arrangement with such element so as to yield a SERS-based enzymatic sensor as in claim 10, and as likewise seen in claims 11-13.
This is likewise seen with respect to claim 14 and what structural arrangement affords such a configuration as claimed.
This is similarly seen in claim 15, and further noting that the discussion of producing both signals that vary directly and inversely with analyte concentration is indefinitely understood.  The recitation presents a conundrum wherein it is unclear how analyte concentration may be ascertained given directly opposing signals.  What sort of arrangement allows for the discrimination and segregation between such responses and among what number of different sensors whose responses are individually addressed so as to present analyte signals that correlate both directly and inversely with the concentration?
Clarification is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-7, 10-15, and 33-35 as best understood, is/are rejected under 35 U.S.C. 103 as being anticipated by Chaudhary et al. (“Smart Tattoo” Glucose Biosensors and Effect of Coencapsulated Anti-Inflammatory Agents, Journal of Diabetes Science and Technology, Vol. 5, Jan. 2011), hereafter Chaudhary, in view of Anderson et al. (US 2012/0213708), hereafter Anderson.
With regards to claims 1-7, 10-15, and 33-35 Chaudhary discloses minimally invasive glucose biosensors comprising a plurality of functional domains comprising at least one sensor (i.e. encapsulated glucose oxidase microspheres with oxygen-sensitive Ruthenium-based dye/Alexa Fluor dye [depending on which type of glucose-oxidase microsphere is utilized] and encapsulated anti-inflammatory drug-loaded microspheres; and given as a plurality of functional domains comprising at least one sensor, wherein such sensor(s) are the same in the condition where only glucose-oxidase is utilized and different wherein glucose-oxidase and anti-inflammatory drug are utilized, as in cl. 7), and wherein the microspheres are made of alginate as in cl. 35, and including the functional material positioned therein (e.g. glucose oxidase, anti-inflammatory drug, ruthenium-based dye, Alexa-fluoro dye, as in cls. 1, 33, 34), and providing polymer coating that surrounds the microsphere, wherein “layer-by-layer” is drawn to a process recitation not afforded patentable weight in a device claim and further noting that Chaudhary discloses such layer-by-layer polymer coating procedure as seen in the first full paragraph on the left column of page 78 (pages 76-79, figures, for example).  With regards to claims 10-13, the recitations do not add any further structure(s) to the at least one sensor which particularly provide for such designated sensor types and as Chaudhary provides to commensurately disclose all of the positively claimed structural elements of the sensor(s) as in claim 1, Chaudhary is likewise said to provide for each of a SERS-based enzymatic sensor, SERS-based affinity sensor, luminescent enzymatic sensor, and luminescent affinity sensor in as much as claimed and required herein (see also glucose oxidase-based biosensors and  Apo-Oxidase-based biosensors, page 78, for example).  With regards to claims 14 and 15, the recitations do not provide further structure(s) to the biosensor of claim 1 and as such given that Chaudhary discloses all of the positively claimed structural elements of the biosensor of claim 1, the biosensor of Chaudhary is said to be fully capable of such functionalities as recited in claims 14 and 15 in as much as required herein.

With regard to claims 1 and 6, Chaudhary does not specifically disclose an encapsulating matrix as claimed.

Anderson discloses hydrogel encapsulated cells and anti-inflammatory drugs (abstract).  Anderson discloses a plurality of drug-loaded particles which are dispersed within an encapsulated matrix (made of a hydrogel as a biocompatible material; see hydrogel envelope) which acts as an interface between the biosensor and an environment surrounding the biosensor and separates each functional domain (drug-loaded particle) of the plurality of functional domains from the environment surrounding the biosensor and from one another (pars. [0039,0196-0198], fig. 11B, for example).
It would have been obvious to one of ordinary skill in the art to modify Chaudhary to include an encapsulating matrix of a hydrogel in which the plurality of functional domains are dispersed as claimed and disclosed by Anderson in order to provide a biocompatible base medium for holding a plurality of functional domains to be implanted in-common, and in vivo within a subject for desired therapeutic administration as would be appreciated in the similar biosensor of Chaudhary which is to provide a biocompatible (and with an anti-inflammatory property), administration device for biosensing applications in vivo.


With regard to claim 2, the recitation is drawn to a process recitation not afforded patent weight in a device claim and Chaudhary/Anderson discloses the positively claimed structural elements as commensurately claimed wherein a likewise encapsulated matrix is said to be fully capable of such “maintaining” in as much as required and recited herein.  With regard to claim 3, the encapsulating matrix of Chaudhary/Anderson is likewise structured as claimed and thereby said to allow for such use in as much as required and recited herein, and further nothing that intended use recitations are not afforded patentable weight.  With regard to claim 4, the encapsulating matrix of Chaudhary/Anderson is likewise structured as claimed and as such equivocally determines the biocompatibility of the biosensor as in cl. 4 (further noting that such recitation does not provide for particular biocompatibility properties to be given to the biosensor or preclude various materials of construction from being used; herein, it should be noted that Chaudhary does particularly provide a biocompatible encapsulating matrix, and Anderson discloses a design for biocompatibility with in vivo applications and Anderson discloses a hydrogel encapsulating matrix which is particularly chosen for its biocompatibility.  With regard to claim 5, the recitation is drawn to a process recitation not afforded patent weight in a device claim and Chaudhary/Anderson provides to disclose a commensurately structured and arranged device, wherein such matrix is fully capable of being produced in such a fashion in as much as required and claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15, and 33-35 have been considered but are moot in view of the new grounds of rejection applied above in view of the amendments to the claims.
The drawings are objected to for the reasons discussed above in the body of the action.
As discussed above in the body of the action, claims 1-7, 10-15, and 33-35 are herein rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.
Additionally, claims 1-7, 10-15, and 33-35 are herein rejected under 35 USC 103 as being unpatentable over Chaudhary in view of Anderson for the reasons discussed above in the body of the action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798